NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted January 7, 2016* 
                                 Decided January 7, 2016 
                                              
                                          Before 
 
                         KENNETH F. RIPPLE, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
Nos. 15‐3029 & 15‐3030 
 
BENEDICT NICHOLS,                                Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Eastern District of Wisconsin.
                                                  
      v.                                         Nos. 15‐CV‐1069 & 15‐CV‐1070 
                                                  
STATE OF WISCONSIN,                              William E. Duffin, 
      Defendant‐Appellee.                        Magistrate Judge. 
 
                                        O R D E R 

        Benedict Nichols appeals from the dismissal of his civil complaints for failure to 
state a claim. We dismiss the appeal. 
  
        Nichols filed two civil‐rights complaints against the State of Wisconsin 
challenging his past state convictions. In the first complaint, he alleged that he found 
several problems with his 1994 misdemeanor convictions for sexual assault and lewd 
                                                 
            * The defendant was not served with process in the district court and is not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P. 
34(a)(2)(C). 
Nos. 15‐3029 & 15‐3030                                                                     Page 2 
 
and lascivious behavior, including that there was “NO Citation and or ticket; NO 
Arresting officer do to the complaint being a week late or a week prior; the case number 
is not a case number at all; there is no year or charge.” In his second complaint, he 
challenged his 1997 conviction for operating a vehicle while under the influence, alleging 
that the citation he received misidentified the color of his car as grey, rather than brown. 
In both complaints Nichols accused various state officials of wrongdoing, including 
failing to acquit him of the offense, not knowing the case number, and failing to arrest 
others. In both complaints Nichols requests the same relief: “Acquit me of this Judgment 
so I can sue[.] Wisconsin need’s its Justice Back! You can’t keep the Felon’s in all are legal 
offices; on the bench and with a badge.”   
 
        The district court granted Nichols’s leave to proceed in forma pauperis and then 
dismissed the complaints at screening for failure to state a claim. See 28 U.S.C. 
§1915(e)(2)(B)(ii). The court reasoned that Nichols may not challenge his convictions 
under 42 U.S.C. § 1983 because they have not been reversed or otherwise called into 
question. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). And even if his convictions 
had been reversed, the court continued, the six‐year statute of limitations for 
constitutional claims has long expired, see WIS. STAT. § 893.53; Gray v. Lacke, 885 F.2d 399, 
409 (7th Cir. 1989), and any claim for damages against the State of Wisconsin would be 
barred by the Eleventh Amendment, see Thomas v. State of Illinois, 697 F.3d 612, 613 (7th 
Cir. 2012). Nor may Nichols seek relief through a petition for habeas corpus because he 
no longer is in custody. Concluding that the defects in Nichols’s complaints could not be 
cured, the court dismissed the complaints in their entirety. 
         
        Nichols, proceeding pro se, raises no discernable argument on appeal. His 
two‐paragraph brief merely restates some of the allegations in his complaints, 
supplemented by police reports and court documents related to his prior convictions. 
But his brief does not address the district court’s decision to dismiss his complaints or 
any of the district court’s reasons for doing so. Although we construe pro se briefs 
generously, an appellate brief still must contain a cogent argument and reasons 
supporting it, with citations to relevant authority and parts of the record on which the 
appellant relies. See FED. R. APP. P. 28(a)(8); Ball v. City of Indianapolis, 760 F.3d 636, 645 
(7th Cir. 2014); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). Because Nichols 
has presented no arguments as to why his claims should not be dismissed, we are left 
with nothing to review. 
         
                                                                                    DISMISSED.